Per Curiam : This court has no jurisdiction to review the decree rendered in this cause. Plaintiff in error evidently procured the writ to issue from this court instead of from the Appellate Court in the belief that a freehold was involved. That belief, however, is a mistaken one. A freehold is not involved. Gage v. Busse, 94 Ill. 590; Kronenberger v. Heinemann, 190 id. 17; Johnson v. McDonald, 196 id. 394; First Nat. Bank of Denver v. Gibson, 221 id. 295. The writ of error will be dismissed. Writ dismissed.